780 N.W.2d 303 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Robert Lee HOAG, Defendant-Appellant.
Docket No. 140179. COA No. 294007.
Supreme Court of Michigan.
April 7, 2010.

Order
On order of the Court, the application for leave to appeal the October 28, 2009 order of the Court of Appeals is considered. We DIRECT the Emmet County Prosecuting Attorney to answer the application for leave to appeal within 28 days after the date of this order.
The application for leave to appeal remains pending.